                                                     Case 2:17-cv-02915-KJD-NJK Document 56 Filed 04/06/21 Page 1 of 2




                                                 1   Anthony J. Celeste, No. 8776
                                                     Bryan M. Viellion, No. 13607
                                                 2   Kristopher J. Kalkowski, No. 14892
                                                     KAEMPFER CROWELL
                                                 3   1980 Festival Plaza Drive, Suite 650
                                                     Las Vegas, Nevada 89135
                                                 4   Telephone: (702) 792-7000
                                                     Fax:         (702) 796-7181
                                                 5   aceleste@kcnvlaw.com
                                                     bviellion@kcnvlaw.com
                                                 6   kkalkowski@kcnvlaw.com

                                                 7   Attorneys for Defendants
                                                     TWG Management, LLC and Tom
                                                 8   Wackman

                                                 9                                              UNITED STATES DISTRICT COURT

                                                10                                                  DISTRICT OF NEVADA

                                                11   JGSM ENTERTAINMENT CORP., a                               CASE NO.:   2:17-cv-02915-KJD-NJK
                                                     Delaware corporation,
                                                12
                                                                                Plaintiff,                           STIPULATION TO EXTEND
                                                13   vs.                                                           DEADLINES TO PLAINTIFF’S
                                                                                                                 RENEWED MOTION TO LIFT STAY
                                                14   TWG MANAGEMENT, LLC, a Nevada                             [ECF No. 50] AND MOTION FOR ENTRY
                                                     limited liability company; TOM                              OF CLERK’S DEFAULT [ECF No. 52]
                                                15   WACKMAN, an individual resident of
                                                     Wisconsin,                                                            (First Request)
                                                16
                                                                                Defendants.
                                                17

                                                18                Pursuant to LR IA 6-1, Defendants TWG Management, LLC and Tom Wackman

                                                19   (collectively, “TWG Defendants”), and Plaintiff JGSM Entertainment Corp., by and

                                                20   through their respective Counsel, hereby stipulate, agree, and request that this Court extend the

                                                21   response and reply deadlines for Plaintiff JGSM’s Renewed Motion to Lift Stay, (ECF No.

                                                22   50), filed on March 18, 2021, and Motion for Entry of Clerk’s Default, (ECF No. 52), filed
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23   on March 19, 2021, as additional time is needed to prepare:
                           Suite 650




                                                24                       1. The parties agree to extend the deadline for TWG Defendants’ response to


                                                     Stipulation to Extend Briefing Deadlines
                                                                                                                                             Page 1 of 2
                                                     Case 2:17-cv-02915-KJD-NJK Document 56 Filed 04/06/21 Page 2 of 2




                                                 1                              Plaintiff’s Renewed Motion to Lift Stay, (ECF No. 50), to seven (7) days from

                                                 2                              today: April 9, 2021.

                                                 3                       2. The parties agree to extend the deadline for TWG Defendants’ response to

                                                 4                              Plaintiff’s Motion for Entry of Clerk’s Default, (ECF No. 52), to seven (7) days

                                                 5                              from today: to April 9, 2021.

                                                 6                       3. The parties agree the extend the deadline for Plaintiff JGSM to file a reply in

                                                 7                              support of the Motions, (ECF Nos. 50, 52), to ten (10) days after TWG

                                                 8                              Defendants file their responses: to April 20, 2021.

                                                 9                This request for an extension is made in good faith. This is the parties’ first request to

                                                10   extend these deadlines, and the extensions will allow the parties necessary time to properly brief

                                                11   issues in the Motions in light of TWG Defendants’ counsel, Kaempfer Crowell,

                                                12   recent appearance in this case and now having notice of all deadlines.

                                                13
                                                     THE AMIN LAW GROUP, NV. LTD.                                      KAEMPFER CROWELL
                                                14
                                                     DATED this 2nd day of April, 2021.                                DATED this _2nd_____ day of April, 2021.
                                                15

                                                16   By: ___________________________                                   By:___________________________
                                                         Ismail Amin, Esq., No. 9343                                   Anthony J. Celeste, No. 8776
                                                17       3753 Howard Hughes Parkway, Ste 200                           Bryan M. Viellion, No. 13607
                                                         Las Vegas, NV 89169                                           Kristopher J. Kalkowski, No. 14892
                                                18       Telephone: 702.954.3861                                       1980 Festival Plaza Drive, Suite 650
                                                         Facsimile: 702.441-2488                                       Las Vegas, Nevada 89135
                                                19       Attorney for Plaintiff                                        Attorneys for Defendants
                                                         JGSM Entertainment Corporation                                TWG Management, LLC and Tom
                                                20                                                                     Wackman

                                                21                IT IS SO ORDERED.

                                                22                Dated this ____
                                                                             5th day of April, 2021.
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive




                                                                                                                _______________________________________
KAEMPFER CROWELL




                                                23                                                              UNITED STATES DISTRICT COURT JUDGE
                           Suite 650




                                                24


                                                     Stipulation to Extend Briefing Deadlines
                                                                                                                                                        Page 2 of 2
